PER CURIAM.
Appellant asserts that he was improperly convicted of the lesser-included offense of grand theft since the information which charged him with robbery failed to allege the value of the property taken. We agree that the information was inadequate to support a conviction of grand theft, and we reverse and remand to the trial court for entry of a judgment for petit theft. See J.C.B. v. State, 512 So.2d 1073 (Fla. 1st DCA 1987), rev. denied, 520 So.2d 586 (Fla.1988).
BARFIELD, WOLF and BENTON, JJ., concur.